Election/Restriction
The election of species requirement set forth in the Restriction Requirement dated 2/03/2021 is withdrawn and the withdrawn claims have been examined and found allowable because they depend from an allowable generic claim.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art is Almond in view of Hull as set forth in the office action dated 5/11/2021. The prior art either alone or in combination does not teach or fairly suggest Applicant’s claim 1 and 17 where the fracturing fluid combines an organic oxidizer in the nonpolar fluid, comprising an organic cation and an inorganic anion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES R NOLD/Primary Examiner, Art Unit 3674